Citation Nr: 0206520	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  00-22 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.




THE ISSUE

Entitlement to an effective date earlier than January 29, 
1999, for the assignment of a 40 percent rating for the 
veteran's service-connected back disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1978 to January 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the RO 
that assigned a 40 percent rating for the service-connected 
back disability, effective on January 29, 1999.  

The veteran indicated prior to the case being forwarded to 
the Board in March 2002 that he might elect to have a hearing 
before a Member of the Board.  However, he has not taken 
further action in this regard.  Given the favorable action 
taken herein below, the Board will not undertake to clarify 
this matter.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran's claim asserting an increase in the service-
connected back disability received on April 29, 1997 is still 
open.  

3.  The findings of the VA examination conducted in May 1997 
and the report referable to a private magnetic resonance 
imaging (MRI) performed in October 1997 serve to confirm the 
likely worsening of the service-connected back disability as 
reported in connection with the examination in December 1999.  

4.  The date of receipt of the veteran's claim for increase 
is earliest date that it can be factually ascertained that 
the service-connected disability manifested by recurrent 
lumbosacral strain underwent an increase in severity.  



CONCLUSION OF LAW

An earlier effective date of April 29, 1997 for the 
assignment of a 40 percent rating for the veteran's service-
connected disability manifested by recurrent lumbosacral 
strain is warranted.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Board notes that, in October 1985, the RO 
granted the veteran service connection for a back disability 
characterized as recurrent lumbosacral strain and assigned a 
10 percent rating, effective on January 19, 1985.

Subsequently, in a January 1994 rating decision, the RO 
assigned a 20 percent rating for his service-connected back 
disability, effective on December 4, 1992.  Then, in a 
January 1995 rating decision, the RO found clear and 
unmistakable evidence in the January 1994 rating decision and 
held that the appropriate effective date for the assignment 
of the 20 percent rating should have been on August 11, 1992.  

On April 29, 1997, the veteran filed a claim for an increased 
rating for the service-connected back disability, asserting 
that it had worsened considerably.  

The veteran was examined by VA in May 1997 when he complained 
of having low back pain on excessive bending, lifting weights 
and sleeping in the wrong position.  
He reported that he mild low back pain every day that 
radiated down his right lower extremity.  He also reported 
having flare-ups in October 1996 and January 1997 when he had 
back spasms that lasted for three days.  

On examination, there was tenderness in the right 
paravertebral muscles in the lumbar region.  Flexion was 
accomplished to 90 degrees, extension was performed to 20 
degrees.  Straight leg raising was positive at 50 degrees and 
limited by low back pain.  The pertinent diagnosis was that 
of lumbosacral strain.  

By rating decision in August 1997, the RO denied the 
veteran's claim for increase.  He was notified of this action 
by letter in September 1997.  He was told in that letter that 
if he thought the decision was wrong, he "should write and 
tell us why."  He also was provided with information about 
his right to appeal.  

Following the August 1997 rating decision, on November 24, 
1997, the RO received a private MRI report from the veteran 
diagnosing him with degenerative disc changes at L5-S1 with 
mild bilateral foraminal narrowing.  

In December 1999, the veteran underwent a VA examination.  
The veteran had complaints of low back pain that radiated 
down to his left hip and foot with numbness in the left lower 
extremity.  He reported having had an episode of severe low 
back pain in November 1997 when he sought emergency 
treatment.  Reportedly, he had to stay in bed for almost 
three weeks to recover.  His range of motion was that of 
forward flexion to 15 degrees, extension to 5 degrees, 
rotation to 10 degrees, and lateral to 15 degrees, all noted 
to be with muscle spasm.  The examiner diagnosed degenerative 
changes in the lumbar spine.  

Thereafter, in a March 2000 rating decision, the RO assigned 
a 40 percent rating for his service-connected back 
disability, effective on January 29, 1999.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this regard, even though the Board recognizes that the RO 
did not provide the veteran proper notification of this 
recent change in law, after review of the claims file, the 
Board concludes that this decision poses no risk of prejudice 
to the veteran as the requirements of the new law and 
regulations have essentially been satisfied.  Hence, 
adjudication of this appeal, without another remand to the RO 
for specific consideration of the new law, is not warranted.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran contends that he is entitled to an earlier 
effective date, prior to January 29, 1999, for the assigned 
40 percent rating for his service-connected back disability.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  

In this case, the Board again notes that the veteran filed a 
his claim for increase on April 29 ,1997 when he asserted 
having significant worsening of the service-connected 
recurrent lumbosacral strain.  Thereafter, following the 
performance of a VA examination in May 1997, when he reported 
having radiating low back pain and recurring flare ups 
involving muscle spasms, the veteran submitted a private MRI 
report in November 1997 showing degenerative changes.  In 
connection with the subsequent VA examination in December 
1999, when he again reported radiating back pain and an 
episode of incapacitating severe back pain, he was diagnosed 
as having degenerative changes in lumbar spine.  

Upon review of the claims file, the Board finds, given the 
submission of additional medical evidence by the veteran in 
November 1997, that his claim for increase received on April 
29, 1997, is open and still pending.  

The Board also finds, based on review of the medical record, 
that the service-connected recurrent lumbosacral strain is 
first shown to have likely undergone an increase in severity 
on April 29 1997, when he presented his assertions that it 
had gotten considerably worse.  

These assertions of an increased level of disability were 
subsequently confirmed when he was examined by VA in 1997 and 
1999 and by the submitted private medical evidence.  

Therefore, in applying the provisions of 38 C.F.R. § 3.400, 
the Board finds that the effective date for the assignment of 
the 40 percent rating for the service-connected recurrent 
lumbosacral strain should be on April 29, 1997.  




ORDER

An earlier effective date of April 29, 1997, for the 
assignment of a 40 percent rating for the veteran's service-
connected back disability, is granted, subject to the 
regulations controlling the award of VA monetary benefits.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

